DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/08/2022 has been entered. 

Response to Arguments
3. According to applicant's arguments filed 12/08/2022; claims 1-2,4-7,11,14,15,18 and 20 have been amended hereby acknowledged.

4. Applicant’s arguments with respect to independent claims 1,11 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


                                           Claim Rejections - 35 USC § 103
5.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims 1-5,8-14 and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barad (US Pub.No.2019/0362269) and in view of Araujo (US Pat.No.10,733,292).


7. Regarding claims 1,11 and 20 Barad teaches a  computer-implemented method, a non-transitory computer-readable storage medium and a system for detecting adversarial attacks on a machine-learning (ML) system, the method comprising: receiving, by an ML model of the ML system, input data;  processing, by the ML model, the input data to generate output data; receiving, by an adversarial detection module of the ML system, both the input data and the output data; analyzing by the adversarial detection model the input data and the output data using the ML model (Para:0013 and Para:0016-0017 teaches a multi- output ensemble model used to generate a set of outputs. FIG. 1 describes an ensemble model 100. In examples disclosed herein, the ensemble model 100 includes layer sections 105, 110, 115. A layer section can contain one or multiple layers in a machine learning model. Although the ensemble model layers are divided into three-layer sections 105, 110, 115, an ensemble model can have any number of layer sections. Further, although the layer sections are organized by type of layer, a layer section can contain varying layer types. After input data has been processed through a layer section, an output for the layer section is sent to both a corresponding output layer group and a layer section directly adjacent to the layer section. The first layer section 105 provides an output to the second layer section 110 and the first output layer 120. The second layer section 110 provides an output to the third layer section 115 and the second output layer 125. The third layer section 115 provides an output to the third output layer 130.Though each layer section 105, 110, 115 in this example directs the processed data to the corresponding output layer 120, 125, 130, a layer section can have one or more connected output layers. In this example, each output layer calculates a classification for the input given. However, any output value type can be calculated (e.g., binary classification, multiclass classification, confidence score). Further, an output layer 120, 125, 130 can generate one or more types of output values.
Fig.2A and Para:0021 teaches the example adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. In some examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a distribution of confidence scores reported by output locations in the ensemble model and a threshold of the deviation of confidence scores. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model);

determining, by the adversarial detection model, whether the input data is adversarial based on the analyzing of the input data and the output data(para:0043-0044 teaches once trained, the deployed ensemble model may be operated in an inference phase to process data. In the inference phase, data to be analyzed (e.g., live data) is input to the ensemble model, and the model executes to create outputs at various exit locations. This inference phase can be thought of as the AI “thinking” to generate outputs based on what it learned from the training (e.g., by executing the ensemble model to apply the learned patterns and/or associations to the live data). For example, the multiple outputs generated by the ensemble model may be aggregated into a single probability distribution using weighted averaging. In some examples, output of the deployed model may be captured and provided as feedback. By analyzing the feedback, an accuracy of the deployed model can be determined. If the feedback indicates that the accuracy of the deployed model is less than a threshold or other criterion, training of an updated model can be triggered using the feedback and an updated training data set, hyperparameters, etc., to generate an updated, deployed model. After the deployed model is retrained, the additional output points in the model may be again identified and constructed.
Para:0045-0046 teaches the adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations);

and performing one or more remedial actions when the input data is determined to be adversarial (Para:0022 teaches the adversarial attack indicator 225 indicates to a user and/or client that an adversarial attack input on the ensemble model was detected. In the examples disclosed herein, the example adversarial attack indicator 225 stores a time at which an attack was identified and the input given to the ensemble model in the local datastore 228. However, any other method of indicating an adversarial attack may additionally and/or alternatively used. For example, the example adversarial attack indicator may notify a user of an adversarial attack via a user interface).

Barad teaches all the above claimed limitations but does not expressly teach analyzing by the adversarial detection model the input and the output data using neural fingerprint or a surrogate ML model

Araujo teaches analyzing by the adversarial detection model the input data and the output data using neural fingerprint model (Col.3, lines.8-38; Col.12, lines.56-67 and Col.13, lines.1-51 teaches inputting the perturbed data into the neural fingerprint model).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad to include analyzing by the adversarial detection model the input and the output data using neural fingerprint model as taught by Araujo in such a setup the tracing mechanisms uses data input as fingerprints to detect adversarial attack.

8. Regarding claims 2, 15 Barad teaches the computer-implemented method, the computer-readable storage medium wherein the step of analyzing the input data and the output data comprises: perturbing the input data using a set of predefined random perturbations; and inputting the perturbed data into the model included in the adversarial detection module which generates output perturbations; and the step of determining  whether the input is adversarial comprises: determining a difference between the output perturbations and a set of expected output perturbations (para:0013 teaches multiple models are used to create a prediction result. Such use of multiple models is referred to herein as an ensemble model. Ensemble models enable a reduction of the variance and error rate of predictions. Further, an ensemble model can enable the detection of adversarial attacks in the form of inputs that are maliciously perturbed in order to compromise the accuracy of a model. To develop a traditional ensemble model, multiple models are trained in parallel. To make a prediction from the ensemble model, each model accepts the input and produces an output prediction. The predictions from the models are combined together to produce a final prediction. 
Para:0016-0017 teaches a multi- output ensemble model used to generate a set of outputs. FIG. 1 describes an ensemble model 100. In examples disclosed herein, the ensemble model 100 includes layer sections 105, 110, 115. A layer section can contain one or multiple layers in a machine learning model. Although the ensemble model layers are divided into three-layer sections 105, 110, 115, an ensemble model can have any number of layer sections. Further, although the layer sections are organized by type of layer, a layer section can contain varying layer types. After input data has been processed through a layer section, an output for the layer section is sent to both a corresponding output layer group and a layer section directly adjacent to the layer section. The first layer section 105 provides an output to the second layer section 110 and the first output layer 120. The second layer section 110 provides an output to the third layer section 115 and the second output layer 125. The third layer section 115 provides an output to the third output layer 130.Though each layer section 105, 110, 115 in this example directs the processed data to the corresponding output layer 120, 125, 130, a layer section can have one or more connected output layers. In this example, each output layer calculates a classification for the input given. However, any output value type can be calculated (e.g., binary classification, multiclass classification, confidence score). Further, an output layer 120, 125, 130 can generate one or more types of output values.
Fig.2A and Para:0021 teaches the example adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model). 

Barad teaches all the above claimed limitations but does not expressly teach inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations.

Araujo teaches inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations (Col.3, lines.8-38; Col.12, lines.56-67 and Col.13, lines.1-51 teaches inputting the perturbed data into the neural fingerprint model).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad to include inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations as taught by Araujo in such a setup the tracing mechanisms uses data input as fingerprints to detect adversarial attack.

9. Regarding claim 3 Barad teaches the computer-implemented method, wherein the difference between the output perturbations and the set of expected output perturbations comprises a distance within a feature space between each output perturbations and a corresponding expected output perturbation (Para:0016-0017 and Para:0037-0039 teaches implementing a ML/AI system involves two phases, a learning/training phase and an inference phase. In the learning/training phase, a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data. In general, the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data. Once training is complete, the model 205 is obtained by the model acquirer 230 as an executable construct that processes an input and provides output based on nodes and connections defined in the model. (Block 305). In examples disclosed herein, the trained model 205 represents a deep learning neural model that identifies a classification for an input (e.g., an image). The example exits point quantity identifier 235 analyzes the model 205 to determine a number of additional exit points to be placed into the model 205. (Block 310). In the examples disclosed herein, the number of additional exit points to be placed is determined by identifying a cost to an exit location. An additional exit point is placed at an exit location if the identified cost exceeds a cost threshold. In other examples, the example exits point quantity identifier 235 identifies a maximum number of exit points to be placed and identifies exit locations using layers that have the highest cost values. In the examples disclosed herein, the cost is determined using the number of nodes in a layer. However, other costs can additionally and/or alternatively be used (e.g., type of layer, estimated processing time, distance from a node location in the network).

10. Regarding claim 4 Barad teaches the computer-implemented method, further comprising performing one or more other remedial actions when the difference between the output perturbations and the set of expected output perturbations satisfies a predefined threshold (para:0013-0017 teaches enable enhanced detection of adversarial attacks against the trained model. Predictions generated by the ensemble model may be analyzed to, for example, monitor the level of inconsistencies between outputs at exits throughout the ensemble model and respond when the level of inconsistencies exceeds a certain threshold. A multi- output ensemble model used to generate a set of outputs. FIG. 1 describes an ensemble model 100. In examples disclosed herein, the ensemble model 100 includes layer sections 105, 110, 115. A layer section can contain one or multiple layers in a machine learning model. Although the ensemble model layers are divided into three-layer sections 105, 110, 115, an ensemble model can have any number of layer sections. Further, although the layer sections are organized by type of layer, a layer section can contain varying layer types. After input data has been processed through a layer section, an output for the layer section is sent to both a corresponding output layer group and a layer section directly adjacent to the layer section. The first layer section 105 provides an output to the second layer section 110 and the first output layer 120. The second layer section 110 provides an output to the third layer section 115 and the second output layer 125. The third layer section 115 provides an output to the third output layer 130.Though each layer section 105, 110, 115 in this example directs the processed data to the corresponding output layer 120, 125, 130, a layer section can have one or more connected output layers. In this example, each output layer calculates a classification for the input given. However, any output value type can be calculated (e.g., binary classification, multiclass classification, confidence score). Further, an output layer 120, 125, 130 can generate one or more types of output values.
Fig.2A and Para:0021-0022 teaches the example adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble mode.  As a remedial action the adversarial attack indicator 225 indicates to a user and/or client that an adversarial attack input on the ensemble model was detected).

11. Regarding claim 8 Barad teaches the computer-implemented method, wherein the adversarial detection module comprises a software module capable of being implemented in multiple different ML systems without modification (Para:0011, Para:0018 and Para:0037 teaches the adversarial detection software module can be implement on different ML system such as deep learning neural network).

12. Regarding claim 9 Barad teaches the computer-implemented method, wherein the input data  includes at least one of an image, a microphone recording, a thermal camera image, LIDAR (Light Detection and Ranging) data, or RADAR data (Para:0018 and Para:0025 teaches the data input includes an image).

13. Regarding claim 10 Barad teaches the computer-implemented method, wherein the ML model comprises one of a deep learning model, a support vector machine, a boosted tree, a random forest, a logistic regression model, or a linear regression model (Para:0011, para:0018 and Para:0037 teaches the ML model comprises the deep neural learning model).

14. Regarding claim 12 Barad teaches the computer-readable storage medium, wherein the one or more remedial actions include notifying a user (Para:0022 teaches remedial actions include notifying a user).

14. Regarding claim 13 Barad teaches the computer-readable storage medium wherein the one or more remedial actions include accessing an alternative source of information to classify the input data (para:0016-0017 and para:0046 teaches the adversarial attack identifier identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model).

15. Regarding claim 14 Barad teaches the computer-readable storage medium, wherein processing the input data and the output data via the adversarial detection module comprises: perturbing the input data using a set of predefined random perturbations; inputting the perturbed data into a neural model included in the adversarial detection module which generates output perturbations; and determining a difference between the output perturbations and a set of expected output perturbations (para:0013 teaches multiple models are used to create a prediction result. Such use of multiple models is referred to herein as an ensemble model. Ensemble models enable a reduction of the variance and error rate of predictions. Further, an ensemble model can enable the detection of adversarial attacks in the form of inputs that are maliciously perturbed in order to compromise the accuracy of a model. To develop a traditional ensemble model, multiple models are trained in parallel. To make a prediction from the ensemble model, each model accepts the input and produces an output prediction. The predictions from the models are combined together to produce a final prediction. 
Para:0016-0017 teaches a multi- output ensemble model used to generate a set of outputs. FIG. 1 describes an ensemble model 100. In examples disclosed herein, the ensemble model 100 includes layer sections 105, 110, 115. A layer section can contain one or multiple layers in a machine learning model. Although the ensemble model layers are divided into three-layer sections 105, 110, 115, an ensemble model can have any number of layer sections. Further, although the layer sections are organized by type of layer, a layer section can contain varying layer types. After input data has been processed through a layer section, an output for the layer section is sent to both a corresponding output layer group and a layer section directly adjacent to the layer section. The first layer section 105 provides an output to the second layer section 110 and the first output layer 120. The second layer section 110 provides an output to the third layer section 115 and the second output layer 125. The third layer section 115 provides an output to the third output layer 130.Though each layer section 105, 110, 115 in this example directs the processed data to the corresponding output layer 120, 125, 130, a layer section can have one or more connected output layers. In this example, each output layer calculates a classification for the input given. However, any output value type can be calculated (e.g., binary classification, multiclass classification, confidence score). Further, an output layer 120, 125, 130 can generate one or more types of output values.
Fig.2A and Para:0021-0022 teaches the example adversarial attack identifier 220 identifies whether an input to the ensemble model is an adversarial attack using the output of the ensemble model at multiple output locations. In other examples, the example adversarial attack identifier 220 determines an adversarial attack has occurred using a count of classifications reported by output locations in the ensemble model). 

Barad teaches all the above claimed limitations but does not expressly teach inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations.

Araujo teaches inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations (Col.3, lines.8-38; Col.12, lines.56-67 and Col.13, lines.1-51 teaches inputting the perturbed data into the neural fingerprint model).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad to include inputting the perturbed data into the neural fingerprint model included in the adversarial detection module which generates output perturbations as taught by Araujo in such a setup the tracing mechanisms uses data input as fingerprints to detect adversarial attack.

16. Regarding claim 19 Barad teaches the computer-readable storage medium, wherein the adversarial detection module determines whether the input data is adversarial independently of a type of the ML model (Para:0043 teaches determines whether the input data is adversarial independently of a type of the ML model).

17.Claims 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Barad (US Pub.No.2019/0362269) and in view of Araujo (US Pat.No.10,733,292) as applied to claims 1,11 above and further in view of Wang (US Pub. No. 2020/0410228). 

18. Regarding claims 5 and 15 Barad in view of Araujo teaches all the above claimed limitations but does not expressly teach the computer-implemented method and the computer-readable storage medium, wherein the step of analyzing the input  data and the output data by the adversarial detection module comprises: extracting, by the surrogate ML model included in the adversarial detection module, features from the input data; and the step of determining whether the input data is adversarial comprises comparing the features extracted by the surrogate ML model with an expected feature distribution associated with the output data. 

Wang teaches the step of analyzing the input  data and the output data by the adversarial detection module comprises: extracting, by the surrogate ML model included in the adversarial detection module, features from the input data; and the step of determining whether the input data is adversarial comprises comparing the features extracted by the surrogate ML model with an expected feature distribution associated with the output data  (Para:0023 and Pra:0029 teaches  the surrogate ML model will extract the features from the data input into the ML model and determines whether the data input into the ML model is adversarial).

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad in view of Araujo to include the step of analyzing the input  data and the output data by the adversarial detection module comprises: extracting, by the surrogate ML model included in the adversarial detection module, features from the input data; and the step of determining whether the input data is adversarial comprises comparing the features extracted by the surrogate ML model with an expected feature distribution associated with the output data. 
as taught by Wang such a setup would result in fast training of adversarial robust models against adversarial attacks.

19. Regarding claim 6 Barad in view of Araujo and in view of Wang teaches the computer-implemented method, wherein the step of comparing comprises determining an energy  distance between the extracted features with the expected feature distribution or a maximum mean discrepancy between the extracted features with the expected feature distribution (Barad: Para:0016-0017 and Para:0037-0039 teaches implementing a ML/AI system involves two phases, a learning/training phase and an inference phase. In the learning/training phase, a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data. In general, the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data. Once training is complete, the model 205 is obtained by the model acquirer 230 as an executable construct that processes an input and provides output based on nodes and connections defined in the model. (Block 305). In examples disclosed herein, the trained model 205 represents a deep learning neural model that identifies a classification for an input (e.g., an image). The example exits point quantity identifier 235 analyzes the model 205 to determine a number of additional exit points to be placed into the model 205. (Block 310). In the examples disclosed herein, the number of additional exit points to be placed is determined by identifying a cost to an exit location. An additional exit point is placed at an exit location if the identified cost exceeds a cost threshold. In other examples, the example exits point quantity identifier 235 identifies a maximum number of exit points to be placed and identifies exit locations using layers that have the highest cost values. In the examples disclosed herein, the cost is determined using the number of nodes in a layer. However, other costs can additionally and/or alternatively be used (e.g., type of layer, estimated processing time, distance from a node location in the network.

Wang:  Para:0023 and Pra:0029 teaches extract the features from the data input into the ML model and determines whether the data input into the ML model is adversarial).

20. Regarding claim 7 Barad teaches the computer-implemented method, further comprising performing one or more other remedial actions when the energy distance or maximum mean discrepancy satisfies a predefined threshold (Para:0016-0017 and Para:0037-0040 teaches implementing a ML/AI system involves two phases, a learning/training phase and an inference phase. In the learning/training phase, a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data. In general, the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data. Once training is complete, the model 205 is obtained by the model acquirer 230 as an executable construct that processes an input and provides output based on nodes and connections defined in the model. (Block 305). In examples disclosed herein, the trained model 205 represents a deep learning neural model that identifies a classification for an input (e.g., an image). The example exits point quantity identifier 235 analyzes the model 205 to determine a number of additional exit points to be placed into the model 205. (Block 310). In the examples disclosed herein, the number of additional exit points to be placed is determined by identifying a cost to an exit location. An additional exit point is placed at an exit location if the identified cost exceeds a cost threshold. In other examples, the example exits point quantity identifier 235 identifies a maximum number of exit points to be placed and identifies exit locations using layers that have the highest cost values. In the examples disclosed herein, the cost is determined using the number of nodes in a layer. However, other costs can additionally and/or alternatively be used (e.g., type of layer, estimated processing time, distance from a node location in the network).
Para:0047 teaches the remedial action includes the adversarial attack indicator may notify a user of an adversarial attack via a user interface).

21. Regarding claim 16 Barad in view of Araujo teaches all the above claimed limitations but does not expressly the computer-readable storage medium, wherein the surrogate ML model is trained on a smaller set of training data than the ML model is trained.
Wang teaches the computer-readable storage medium, wherein the surrogate ML model is trained on a smaller set of training data than the ML model is trained (Para:0023 and Para:0029 teaches the surrogate ML model is trained on a smaller set of training data. 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad in view of Araujo to include the surrogate ML model is trained on a smaller set of training data than the ML model is trained as taught by Wang such a setup would result in fast training of adversarial robust models against adversarial attacks.

22. Regarding claim 17 Barad in view of Araujo teaches all the above claimed limitations but does not expressly the computer-readable storage medium, wherein an architecture of the surrogate ML model is less complex than an architecture of the ML model.

Wang teaches the computer-readable storage medium, wherein an architecture of the surrogate ML model is less complex than an architecture of the ML model (Para:0023 and Para:0029 teaches the surrogate ML model is less complex since the surrogate ML model is trained on a smaller set of training data). 

Therefore, it would have been obvious to one of ordinary skill in the art before the invention was filing to modify Barad in view of Araujo to include an architecture of the surrogate ML model is less complex than an architecture of the ML model as taught by Wang such a setup would result in fast training of adversarial robust models against adversarial attacks.

23. Regarding claim 18 Barad teaches the computer-readable storage medium, wherein: the comparison determines an energy distances between the extracted features and the expected feature distribution or a maximum mean discrepancy between the extracted features and the expected feature distribution; and the processor is further configured to perform one or more remedial actions if the energy distance or maximum mean discrepancy satisfies a predefined threshold (Para:0016-0017 and Para:0037-0040 teaches implementing a ML/AI system involves two phases, a learning/training phase and an inference phase. In the learning/training phase, a training algorithm is used to train a model to operate in accordance with patterns and/or associations based on, for example, training data. In general, the model includes internal parameters that guide how input data is transformed into output data, such as through a series of nodes and connections within the model to transform input data into output data. Once training is complete, the model 205 is obtained by the model acquirer 230 as an executable construct that processes an input and provides output based on nodes and connections defined in the model. (Block 305). In examples disclosed herein, the trained model 205 represents a deep learning neural model that identifies a classification for an input (e.g., an image). The example exits point quantity identifier 235 analyzes the model 205 to determine a number of additional exit points to be placed into the model 205. (Block 310). In the examples disclosed herein, the number of additional exit points to be placed is determined by identifying a cost to an exit location. An additional exit point is placed at an exit location if the identified cost exceeds a cost threshold. In other examples, the example exits point quantity identifier 235 identifies a maximum number of exit points to be placed and identifies exit locations using layers that have the highest cost values. In the examples disclosed herein, the cost is determined using the number of nodes in a layer. However, other costs can additionally and/or alternatively be used (e.g., type of layer, estimated processing time, distance from a node location in the network).
Para:0047 teaches the remedial action includes the adversarial attack indicator may notify a user of an adversarial attack via a user interface).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri: 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/ Primary Examiner, Art Unit 2431